Wesley, J.
(dissenting). I respectfully dissent. In my view, this case is materially different from Handelsman v Sea Ins. Co. (85 NY2d 96, rearg denied 85 NY2d 924). In Handelsman, the Court of Appeals ruled that a policy using the same language as that at issue in this case was ambiguous with regard to coverage of a vehicle owned by a family member of the insured (Handelsman v Sea Ins. Co., supra, at 101-102). However, in Handelsman, the carrier had concededly failed to disclaim coverage timely pursuant to an exclusion contained in the policy that excluded vehicles owned by family members that were not listed as the insured’s " ' "covered auto” ’ ” (Handelsman v Sea Ins. Co., supra, at 101). The carrier attempted unsuccessfully to argue that the disclaimer was unnecessary pursuant to Zappone v Home Ins. Co. (55 NY2d 131) because the policy did not provide coverage for the vehicle in any event (Handelsman v Sea Ins. Co., supra, at 99). The Court rejected the carrier’s argument and determined that the coverage provisions of the policy that defined an insured (there were four separate definitions) were ambiguous; it resolved the ambiguity created by those provisions in favor of the insured (Handelsman v Sea Ins. Co., supra, at 100-101).
The Court also noted that its resolution of the ambiguity was "further supported by the exclusionary provisions of the policy in issue” (Handelsman v Sea Ins. Co., supra, at 101). The Court reasoned that the existence of the exclusion (which includes the same language that appears in the exclusion at issue in this case) supported the Court’s conclusion that the coverage *299language in the policy could reasonably be read to include vehicles owned by family members of the insured that were not listed as "your covered auto”. The Court noted that, were it to adopt the carrier’s interpretation of the policy’s coverage provisions, the exclusion would be "superfluous” (Handelsman v Sea Ins. Co., supra, at 101).
It is undisputed in this case that the carrier issued a timely disclaimer to the insured based on the exclusion in the policy. The language of the exclusion is clear and unambiguous; the policy at paragraph 3.B.a excludes "Liability Coverage for the ownership, maintenance or use of * * * [a]ny vehicle other than 'your covered auto’ which is * * * owned by any 'family member’ ”. Christopher Buettner resides with his mother and his stepfather, Harvey Tigue, the named insureds on the policy. Buettner is a "family member” as defined by the policy. Buettner owned a car that is not listed on the Tigues’ policy as "your covered auto”. While Buettner was driving his car, he struck and seriously injured Paul Jerge. The policy clearly and unambiguously excludes the Buettner vehicle from liability coverage under the Tigues’ policy under these circumstances.
Exclusions in automobile liability policies by their nature exclude a person or a vehicle from coverage because of some disqualifying circumstance, even though the person and vehicle come within the coverage provisions of the policy (Zappone v Home Ins. Co., supra, at 136-137). Thus, there is always a conflict between the coverage and exclusion provisions of an automobile liability policy. Without that conflict, the exclusions would be superfluous.
I disagree with the majority that the conflict between the coverage and exclusion provisions of the policy at issue creates an ambiguity with respect to the exclusion. The coverage issue has been decided by Handelsman (supra)', this policy does provide coverage to the Buettner vehicle even though it is not listed as a "covered auto”. The question is whether the exclusion provision of the policy unambiguously informs the insured that the policy excludes Buettner’s vehicle when operated by Buettner. In my view, it does. I would therefore grant the cross motion of New York Central Mutual Fire Insurance Company, and declare that it is not obligated to defend and indemnify Buettner in the action brought against him by Paul and Terri Jerge.
*300Green, J. P., and Davis, J., concur with Boehm, J.; Wesley, J., dissents and votes to reverse in a separate opinion in which Pine, J., concurs.
Judgment affirmed, without costs.